Case 3:20-cv-07739-SK Document 1-3 Filed 11/02/20 Page 1 of 2




                      EXHIBIT C
                  Case 3:20-cv-07739-SK Document 1-3 Filed 11/02/20 Page 2 of 2


                                                                           Lee Fang <lee.fang@firstlookmedia.net>



SEC FOIA IPA
1 message

Lee Fang <lee.fang@firstlookmedia.net>                                                Mon, Jun 29, 2020 at 12:14 PM
To: katiliusl@sec.gov, ovallj@sec.gov

 Hello, I am a journalist for The Intercept. I would like to file a Freedom of Information Act for news gathering
 purposes.

 I am requesting copies of written agreements and reports filed under the Intergovernmental Personnel Act
 (IPA) for all officials appointed under this program during the period of Jan. 21, 2017 through June 25, 2020
 to this agency.

 I am seeking any filings related to §334.106, §334.107, §334.108 and §334.103 of the law, which include
 any written agreements between personnel & agency outlining the responsibilities for personnel,
 organization documents submitted to obtain eligibility certification under the program, and documents
 submitted for personnel in compliance with the IPA program, including ethics statements.

 I am also seeking a list of names of officials hired through the IPA program to this agency.

 As a member of the new media, I am seeking an exemption to any fees related to this request. If fees are
 incurred, please notify me if fees related to this request exceed $200. I can be reached by phone at 202-
 394-9170 and I can be reached by mail at Lee Fang, First Look Media, 604 Mission St., 7th Floor San
 Francisco, CA 94105. If possible, please send any responsive documents electronically over email to
 lee.fang@firstlookmedia.net

 Please do not hesitate to contact me if you have any questions or concerns regarding this matter.

 Thank you,

 Lee Fang
 Reporter
 The Intercept
